DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/10/2022 and 08/17/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10 of U.S. Patent No. 11284066 in view of Hannuksela et al. (20200260071) (hereinafter Hannuksela).
Regarding claim 1, 
Instant Application
U.S. Patent No. 11284066
1. A method of video processing comprising:
1. A method of video decoding comprising:

creating a merge candidate list for a current block in a current picture included in a coded video bitstream, the current block being coded in an intra-inter blending mode that encodes the current block in accordance with a combination of an intra prediction part and an inter prediction part;
determining a coding mode for a candidate block associated with a current block in a current picture
determining a coding mode for a merge candidate block associated with the current block,

the merge candidate block being one of a plurality of merge candidate blocks that neighbor the current block;
adding a block vector associated with the candidate block to a candidate list based on the determined coding mode
determining whether to add, to the merge candidate list, a vector associated with the merge candidate block based on the determined coding mode;
reconstructing the current block based on at least one candidate from the candidate list
reconstructing the current block using at least one candidate from the merge candidate list,
wherein the block vector associated with the candidate block is not added to the candidate list based on the candidate block being determined to be coded in an intra block copy mode
wherein in response to a determination that the merge candidate block is coded in an intra block copy mode in which the merge candidate block is associated with a block vector that points to a reference block in the current picture, the block vector associated with the merge candidate block is added to the merge candidate list as the inter prediction part in the intra-inter blending mode.


	Although claim 1 of U.S. Patent 11284066 does not specify not adding a block vector to the candidate list when the block it is associated with is coded in intra block copy mode, Hannuksela paragraph 318 teaches excluding a prediction candidate from the list if it is determined to be an intra block copy motion vector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by claim 1 of U.S. Patent No. 11284066 with the excluding a prediction candidate from the list if it is determined to be an intra block copy motion vector of Hannuksela in order to have Hannuksela’s selection process included into the candidate selection process of U.S. Patent No. 11284066. One would be motivated to combine these teaches in order to provide increased compression efficiency coding methods for video encoding and decoding (see Hannuksela paragraph 6).
	Claims 2-7 are rejected for their dependence on claim 1.
Claims 8 is analogous to claim 1 and is rejected for the same reasoning.
	Claims 9-14 are rejected for their dependence on claim 8.
Claims 15 is analogous to claim 1 and is rejected for the same reasoning.
Claims 16-20 are rejected for their dependence on claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 20130272411) (hereinafter Tu) in view of Hannuksela et al. (20200260071) (hereinafter Hannuksela).
Regarding claim 1, Tu teaches A method of video processing comprising: 
determining a coding mode for a candidate block associated with a current block in a current picture (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode); 
adding a block vector associated with the candidate block to a candidate list based on the determined coding mode (see Tu paragraph 96-97 and 105 regarding determining prediction information for base layer neighbor block which may comprise a motion vector); and 
reconstructing the current block based on at least one candidate from the candidate list (see Tu paragraph 97 regarding decoding current block by selecting a candidate from the list),
However, Tu does not explicitly teach not adding a block vector for being coded in intra block copy mode as needed for the limitations of claim 1. 
Hannuksela, in a similar field of endeavor, teaches wherein the block vector associated with the candidate block is not added to the candidate list based on the candidate block being determined to be coded in an intra block copy mode (see Hannuksela paragraph 318 regarding excluding a prediction candidate from the list if it is determined to be an intra block copy motion vector). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Tu to include the teaching of Hannuksela by excluding a prediction candidate from the list if it is determined to be an intra block copy motion vector during the candidate selection process of Tu.
One would be motivated to combine these teaches in order to provide increased compression efficiency coding methods for video encoding and decoding (see Hannuksela paragraph 6).
Regarding claim 2, the combination of Tu and Hannuksela teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Tu and Hannuksela teaches further comprising: receiving a coded video bitstream that includes the current picture (see Tu paragraph 60 regarding bitstream with pictures obviously including the current picture).
Regarding claim 3, the combination of Tu and Hannuksela teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Tu and Hannuksela teaches further comprising: generating a coded video bitstream based on the at least one candidate from the candidate list (see Tu paragraph 60 regarding bitstream with pictures obviously including the current picture, paragraphs 96-97 and 105 regarding determining prediction information for base layer neighbor block which may comprise a motion vector in a candidate list and paragraph 150 regarding outputting a bitstream including the syntax elements based on the predicted video block, which would include the motion information from the candidate).  
Regarding claim 8, Tu teaches A video processing apparatus, comprising: 
processing circuitry configured to: 
determine a coding mode for a candidate block associated with a current block in a current picture (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode); 
add a block vector associated with the candidate block to a candidate list based on the determined coding mode (see Tu paragraph 96-97 and 105 regarding determining prediction information for base layer neighbor block which may comprise a motion vector); and 
reconstruct the current block based on at least one candidate from the candidate list (see Tu paragraph 97 regarding decoding current block by selecting a candidate from the list),
However, Tu does not explicitly teach not adding a block vector for being coded in intra block copy mode as needed for the limitations of claim 8. 
Hannuksela, in a similar field of endeavor, teaches wherein the block vector associated with the candidate block is not added to the candidate list based on the candidate block being determined to be coded in an intra block copy mode (see Hannuksela paragraph 318 regarding excluding a prediction candidate from the list if it is determined to be an intra block copy motion vector).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Tu to include the teaching of Hannuksela by excluding a prediction candidate from the list if it is determined to be an intra block copy motion vector during the candidate selection process of Tu.
One would be motivated to combine these teaches in order to provide increased compression efficiency coding methods for video encoding and decoding (see Hannuksela paragraph 6).
Dependent claim(s) 9-10 is/are analogous in scope to claim(s) 2-3, and is/are rejected according to the same reasoning.
Regarding claim 15, Tu teaches A non-transitory computer readable medium having instructions stored therein (see Tu paragraph 59 regarding non transitory CRM), which when executed by a processor in a video processing apparatus causes the processor to perform: 
determining a coding mode for a candidate block associated with a current block in a current picture (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode); 
adding a block vector associated with the candidate block to a candidate list based on the determined coding mode (see Tu paragraph 96-97 and 105 regarding determining prediction information for base layer neighbor block which may comprise a motion vector); and 
reconstructing the current block based on at least one candidate from the candidate list (see Tu paragraph 97 regarding decoding current block by selecting a candidate from the list), 
However, Tu does not explicitly teach not adding a block vector for being coded in intra block copy mode as needed for the limitations of claim 15. 
Hannuksela, in a similar field of endeavor, teaches wherein the block vector associated with the candidate block is not added to the candidate list based on the candidate block being determined to be coded in an intra block copy mode (see Hannuksela paragraph 318 regarding excluding a prediction candidate from the list if it is determined to be an intra block copy motion vector).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Tu to include the teaching of Hannuksela by excluding a prediction candidate from the list if it is determined to be an intra block copy motion vector during the candidate selection process of Tu.
One would be motivated to combine these teaches in order to provide increased compression efficiency coding methods for video encoding and decoding (see Hannuksela paragraph 6).
Dependent claim(s) 16-17 is/are analogous in scope to claim(s) 2-3, and is/are rejected according to the same reasoning.
Claim(s) 4-5, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 20130272411) (hereinafter Tu) in view of Hannuksela et al. (20200260071) (hereinafter Hannuksela), further in view of Lai et al. (US 20200204824) (hereinafter Lai).
Regarding claim 4, the combination of Tu and Hannuksela teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Tu and Hannuksela teaches the candidate list is a merge candidate list, and the candidate block is a merge candidate (see Tu paragraph 60 regarding coded video bitstream, and paragraph 79 and 97 regarding merge candidate list of motion vectors of candidate blocks created for current block).  
However, the combination of Tu and Hannuksela does not explicitly teach an intra-inter blending mode as needed for the limitations of claim 4. 
Lai, in a similar field of endeavor, teaches wherein the current block is coded in an intra-inter blending mode (see Lai paragraph 17 regarding intra-inter blending mode that blends intra and inter predictor), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Tu and Hannuksela to include the teaching of Lai by including the intra-inter blending mode of Lai as the coding method of the current block with the results of the candidate selection process of Tu being incorporated into the intra-inter blending process.
One would be motivated to combine these teachings in order to enhance coding efficiency with the inclusion of advanced prediction mode techniques (see Lai paragraph 16).
Regarding claim 5, the combination of Tu, Hannuksela, and Lai teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Tu, Hannuksela, and Lai teaches wherein the adding comprises: determining whether to add the block vector associated with the merge candidate to the merge candidate list based on a determination that the merge candidate is coded in the intra block copy mode (see Hannuksela paragraph 318 regarding excluding a prediction candidate from the list if it is determined to be an intra block copy motion vector- this applies to merge mode lists).  
One would be motivated to combine these teaches in order to provide increased compression efficiency coding methods for video encoding and decoding (see Hannuksela paragraph 6).
Dependent claim(s) 11-12 and 18-19 is/are analogous in scope to claim(s) 4-5, and is/are rejected according to the same reasoning.
Claim(s) 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 20130272411) (hereinafter Tu) in view of Hannuksela et al. (20200260071) (hereinafter Hannuksela), further in view of Lim et al. (US 20190200040) (hereinafter Lim).
Regarding claim 6, the combination of Tu and Hannuksela teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Tu and Hannuksela teaches the candidate block is a block neighboring the current block (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode- the determination of intra block copy could be performed for a neighboring block).  
However, the combination of Tu and Hannuksela does not explicitly teach triangle prediction units and uni-prediction as needed for the limitations of claim 6. 
Lim, in a similar field of endeavor, teaches wherein the current block is coded in a triangle prediction unit mode (see Lim paragraph 85 regarding triangular shaped prediction unit as a prediction shape mode), 
the candidate list is a uni-prediction candidate list (see Lim paragraphs 320-325 regarding list of uni-prediction candidates),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Tu and Hannuksela to include the teaching of Lim by incorporating the triangle prediction units and uni-prediction of Lim into the coding method of Tu and Hannuksela.
One would be motivated to combine these teachings in order to enhance coding efficiency with advanced prediction unit techniques (see Lim paragraph 8).
Regarding claim 7, the combination of Tu, Hannuksela, and Lim teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Tu, Hannuksela, and Lim teaches wherein the adding comprises: determining whether to add the block vector associated with the neighboring block to the uni-prediction candidate list based on a determination that the neighboring block is coded in the intra block copy mode (see Hannuksela paragraph 318 regarding excluding a prediction candidate from the list if it is determined to be an intra block copy motion vector- this may be combined to apply to the uni-prediction list of Lim).  
One would be motivated to combine these teaches in order to provide increased compression efficiency coding methods for video encoding and decoding (see Hannuksela paragraph 6).
Dependent claim(s) 13-14 and 20 is/are analogous in scope to claim(s) 6-7, and is/are rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483